Opinion of the Court
PER Curiam:
In this case, as in United States v Johnson, 18 USCMA 436, 40 CMR 148; United States v Newton, 18 USCMA 562, 40 CMR 274; and United States v Conner, 19 USCMA 74, 41 CMR 74, the president erred to the substantial prejudice of the accused in his instructions on sentence, when he failed to tell the court that, when voting on proposed sentences, it should begin with the lightest proposal and continue in this manner until a sentence is adopted by the concurrence of the required number of members. A rehearing on sentence is required.
The decision of the board of review is reversed. The record of trial is returned to the Judge Advocate General of the Navy. A rehearing on sentence may be ordered.